Title: To James Madison from William C. C. Claiborne, 18 November 1803
From: Claiborne, William C. C.
To: Madison, James



Sir,
Near Natchez Novr. 18h. 1803. 4 O’Clock in the Morning.
On last evening, I received by the express Mail, your Letter of the 31st. Ultimo, together with its several enclosures.
The Appointments with which I have been honored by the President demand from me, the warmest expressions of Gratitude. Impressed as I am with the importance of our newly acquired Territories to the Glory and permanent Interest of my Country, I cannot express to you, the pleasure I shall take, in contributing tho’ in ever so small a degree, to the peaceful and happy establishment of the American Government in Louisiana. I lament that I have too much reason to distrust my Talents for the high stations to which I am called. But if honest views, and zealous and faithful Attentions to the duties entrusted to me, will be accepted in lieu of more brilliant Abilities, I hope to retain that confidence of my Government, which at this time constitutes a principal happiness of my Life.
The part I am to act as one of the U. States Commissioners for receiving possession of Louisiana, stands first among the object of my Cares. And here permit me to say, that my greatest cause of solicitude, arises from the unfortunate Absence at present of my Colleague General Wilkinson from this part of the Territory. After retracing and remarking the boundary Line (in the Tombecbee District) between the United States and the Choctaw Nation, the General was about four Weeks since, in the vicinity of Pensacola; His delay there was expected to be short, and his Arrival at Fort-Adams is daily expected, but with what degree of certainty, I cannot pretend to say. Knowing however as I do the earnest anxiety with which the Eyes of all America are turned to this quarter of the Union, and how deeply the Interests of my Country are involved in a successful issue to the measures in contemplation, I shall proceed upon my own responsibility to make (in conjunction with the Commanding officer at Fort-Adams) such immediate preparatory arrangements as may be necessary, with a sincere wish, that I may be soon joined by my experienced Coadjutor. In pursuance of this determination, immediately on the receipt of your dispatches, I forwarded an Express to Captain Turner, the Officer commanding Fort-Adams, requesting him to be at my House, in the course of this day. With Captain Turner I shall consult as to the measures proper to be pursued to procure sufficient means of immediate transport for such additional Forces as the urgency of the occasion may require, and also for the necessary supply of Arms, Ammunition, provisions &c. I have also addressed a Letter to Mr. Clark and another to Mr. Laussat, copies of which (Nos 1 & 2) are herewith enclosed. These Letters I have committed, instead of the express Mail to Orleans, to the care of a confidential Messenger, having reason to believe, that at this juncture, they will by this means be more secure from interruption.
You will observe by my Letter to Mr. Clark that I lament the personal differences which I understand to subsist between him and Mr. Laussat: I cannot but consider such a misunderstanding peculiarly unlucky at this period, when so much may be gained from the friendship and sincere cooperation of that Minister. A sense of duty and patriotism however, will I trust induce Mr. Clark to forget at least for the present, any animosity which may have existed, and I doubt not but he will prove a faithful and useful Agent of the U. States in this Affair; for which service his Talents and local information seem fully adequate. I also enclose two Letters which I received in the course of this Week from Mr. Clark and my Answers thereto (marked A & B). From these you will discover, that an unwillingness exists on the part of the Spanish Officers, to surrender the Province, and that there are some grounds to fear that expedients would be practised to produce Delay; yet on the 10h. of the present month, no preparations had been made on the part of the Spanish Government to resist our taking possession. I also learn from a Gentleman just from Orleans, that the Works in that City were unattended to, and almost perfectly useless as a means of defence; and that the Regular Troops there were too few, even for the common duty of the Garrison. Were General Wilkinson now here, I would not hesitate to urge an immediate descent, with such Troops as are already prepared, and a small body of Volunteers from the Territory. My future conduct, if General Wilkinson does not soon arrive, will be regulated by the Answers which I shall receive from M. Laussat and Mr. Clark, and which I expect in 9 or 10 days; and in the mean time, I shall employ myself in perfecting the Military preparations already in Train. I cannot yet say with certainty what number of Militia I shall be enabled to bring effectively into the field; But I shall endeavour to muster as respectable a Force, as the population of our Territory, and the scattered situation of our settlements can afford. The order for the mounted Infantry from Tennessee, is a wise and provident measure, as that reinforcement will be at all events useful; if they arrive in time as an addition to our little Army, and if not as an excellent protection for the Territory (in our Absence) against any Annoyance which our Indian Neighbours may be induced to attempt.
I have at present only to add, that your Letter shall be carefully kept in view and attended to by me in all its parts, and I shall from time to time communicate to the Government the progress of events in this quarter.
The Territorial Legislature have been in session for seven Weeks past, but will rise Tomorrow, when I shall be discharged from much of the Business that has lately occupied a large portion of my time. Accept I pray you Sir, sincere assurances of my esteem and high Consideration.
William C. C. Claiborne
 

   
   RC and enclosures (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). Here and in subsequent Claiborne correspondence, any additional letterbook copies (Ms-Ar) have not been noted. For enclosures, see nn. 2 and 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:589–92.



   
   The enclosure marked “No. 1.” is a copy of Claiborne to Clark, dated 11:00 P.M., 17 Nov. 1803 (4 pp.; docketed by Wagner; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:287–90, where it is dated 18 Nov. 1803). Claiborne sent Clark a copy of JM’s 31 Oct. 1803 dispatch and requested that Clark ascertain the military strength at New Orleans, the force that would be required to overcome it, and the best approaches to the city. Claiborne asked Clark to learn the size, strength, reliability, and influence of “a strong party at New Orleans” that Claiborne had been informed Clark believed would support the U.S. He asked if the Spanish had requested any troops from Havana and regretted that Clark “did not maintain as friendly an understanding with [Laussat] as I could wish.” “His Countenance & Co-operation with us, at this Critical juncture is all important.” The enclosure marked “No. 2.” is a copy of Claiborne to Laussat, 18 Nov. 1803 (2 pp.; docketed by Wagner; printed ibid., 1:290–91), in which Claiborne transmitted the dispatches that had arrived the previous evening, informed Laussat that he and Wilkinson had been named U.S. commissioners for the transfer, asked what preparations were being made, and said that he and Wilkinson would descend the Mississippi shortly after Wilkinson arrived at Natchez.



   
   Claiborne probably enclosed copies of Clark’s 7 Nov. letter and his first letter of 10 Nov. 1803 (see Clark to JM, 10 Nov. 1803, n. 1). Enclosure “A” is a copy of Claiborne to Clark, 14 Nov. 1803 (3 pp.; docketed by Wagner; printed in Carter, Territorial Papers, Orleans, 9:108), acknowledging receipt of Clark’s 7 Nov. letter, expressing his belief that there would be no serious opposition to the transfer of Louisiana to the U.S., and noting that he expected the arrival on 15 Nov. of an express from Washington with a copy of the treaty, the names of the commissioners, and details of the transfer. Claiborne said he had long been suspicious of Stephen Minor and had “designedly kept him uninformed as to my real intentions and preparations.” Enclosure “B” is a copy of Claiborne to Clark, 17 Nov. 1803 (2 pp.; printed ibid., 9:109), acknowledging receipt of the two letters from Clark of 10 Nov. (for the second 10 Nov. letter, see Clark to JM, 16 Nov. 1803, n. 1) and informing him that the Louisiana Purchase treaty had been ratified and that that day’s mail had brought commissions for Claiborne and Wilkinson, who had not yet returned from Mobile, as commissioners for the transfer. Claiborne asked Clark to hire “a decent house, well furnished; & with convenient Offices” suitable for the commissioners.


